Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-15-00126-CV

 WELLS FARGO BANK, N.A., as Trustee for Securitized Asset Backed Receivables L.L.C.
          2005-FR4 Mortgage Pass-Through Certificates Series 2005-FR4,
                                  Appellant

                                              v.

    KINGMAN HOLDINGS, L.L.C., as Trustee of the Manderly Place 8118 Land Trust,
                                Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-17188
                       Honorable John D. Gabriel, Jr., Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

        We order that appellee Kingman Holdings, L.L.C., as Trustee of the Manderly Place 8118
Land Trust recover its costs of this appeal, if any, from appellant Wells Fargo Bank, N.A., as
Trustee for Securitized Asset Backed Receivables L.L.C. 2005-FR4 Mortgage Pass-Through
Certificates Series 2005-FR4

       SIGNED June 3, 2015.


                                               _________________________________
                                               Marialyn Barnard, Justice